Citation Nr: 0739221	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-39 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that denied service connection for 
PTSD.  The veteran perfected an appeal of this determination 
to the Board.  The veteran's claims file has since been 
transferred to the St. Petersburg RO.

In July 2007, the veteran, accompanied by his representative, 
testified at a hearing at the RO before the undersigned 
Acting Veterans Law Judge.  A transcript of these proceedings 
has been associated with the veteran's claims file.  At the 
hearing additional evidence was submitted, accompanied by a 
waiver of RO consideration.  This evidence will be considered 
when reviewing the veteran's claim.  Additional evidence was 
also submitted after the hearing that was not accompanied by 
a waiver of RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth below, the veteran's claim must be 
remanded for additional development and adjudication.

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  
"Credible supporting evidence" does not mean that the 
veteran must definitively establish his personal engagement 
in combat.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" too narrowly).  Rather, the veteran's 
presence with his unit at a time when his unit is attacked 
tends to show that that the veteran experienced such attack 
personally, without specifically showing his personal 
participation.  Id.; see also Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

In this case, the record reflects that the veteran was 
diagnosed with PTSD.  The veteran's treatment notes also 
indicate that his PTSD may be related to stressors that took 
place during his active service.  His service personnel 
records document that he was assigned to the 387th Trans Co 
as a stevedore and longshoreman in Vietnam from November 1967 
to December 1968.  His records show that he was involved in 
the following campaigns: the Vietnam Counteroffensive Phase 
III and the Tet Counteroffensive.  

The Board notes that the veteran testified before the Board 
regarding several stressors underlying his condition.  He 
said he was at the port of Quin Nhon during the Tet offensive 
of 1968 and that rocket and mortar fire was close by, but not 
fired directly at him.  He described the incidents noted in 
his December 2003 statement.

In his December 2003 written statement, the veteran indicated 
that his first stressful event involved an incident in which 
he volunteered for guard duty during December 1968.  He said 
that a young girl approached the bunker where he was 
stationed carrying a box that exploded and killed her.  The 
veteran was required to guard the body during the night until 
an investigation into the incident could take place.  The 
veteran related another event that took place in December 
1967 or January 1968, when his unit, the 387th Transportation 
Company, was asked to undertake a search and destroy mission.  
The veteran indicated that this was not normal duty for his 
unit, but that the base was subjected to attack and that they 
needed to go on this mission.  While on this mission, the 
veteran encountered five enemy soldiers.  Three were dead and 
two were badly wounded with missing body parts.  

In support of his statements, in December 2003, the veteran 
submitted a signed statement from L.A.G., a fellow 
serviceman, who said that he witnessed both the dead young 
girl and five enemy soldiers.  He indicated that he was on 
the search and destroy mission with the veteran and witnessed 
the five enemy soldiers firsthand.  He also indicated that he 
visited the veteran when the veteran was guarding the young 
dead girl and said that he saw the young child's body as 
well.  At that time, the veteran submitted a photograph dated 
in December 1968 and purported to be that of the dead young 
girl.  The veteran also submitted a January 2005 signed 
statement from his mother detailing how distressed he was 
upon returning from Vietnam.  She indicated that the veteran 
related the incident regarding the dead young girl to her at 
the time of his return.  

The veteran reported three other stressful events.  One 
involved witnessing fighting and fires in burning villages 
from a distance.  Another involved seeing a fellow serviceman 
injured aboard a Merchant Marine ship while offloading 
equipment and the last is regarding friends of his who died 
in Vietnam, including SPC-4 J.H.  Here, the Board notes that 
the veteran did not state that he witnessed these deaths, 
only that he knew these individuals.

The Board notes that the RO sent the veteran's stressor 
information to U.S. Army and Joint Services Records Research 
Center (JSRRC) (previously U.S. Army Armed Services Center 
for Unit Records Research (CURR)) for verification.  The 
JSRRC replied in December 2004, noting that a unit history 
indicates that the mission of the 387th Transportation 
Company in 1968 was loading and unloading cargo from ships 
and related duties.  The unit history did not mention the 
unit members' participation in search and destroy missions.  
The reply did indicate, however, that some combat operations 
for this unit did take place during 1968, but that they were 
few.  It was noted that the veteran's unit was a support unit 
and combat requirements were internal in nature.  No serious 
incidents were indicated during the reporting period.  In 
this regard, the Board notes that this report, while not 
confirming the specifics of the veteran's search and destroy 
report, is consistent with the veteran's account and does 
indicate that defensive operations of the sort the veteran 
engaged in were apparently undertaken during the period in 
question.  The JSSRC was unable to confirm the incident with 
the dead young girl alleged by the veteran, nor was it able 
to confirm the injury to the serviceman aboard the Merchant 
Marine ship.  It was noted that a SPC-4 J.H. was killed by 
enemy fire in October 1967.

Information apparently obtained from the Internet, and dated 
in August 2004, includes an excerpt of Operation Reports for 
1968 indicating the Tet offensive started in January 1968 and 
that there was much enemy activity encountered in and around 
Qui Nhon and the port with firefights on the roads to the 
port.

Based on the foregoing, the Board finds the veteran's account 
of his experiences guarding the body of the young girl, and 
his experiences on the search and destroy mission, credible.  
While the JSSRC was unable to specifically confirm these 
incidents, its reply was not inconsistent with the veteran's 
testimony.  The veteran also submitted the signed statement 
of a service comrade who said he saw the young child's body 
and the five enemy soldiers in the two alleged incidents, a 
photograph purported to be the body of the young girl dated 
in December 1968, and a statement from his mother indicating 
that the veteran told her about the incident with the young 
girl upon his return form Vietnam.  

In sum, the Board finds that the veteran was diagnosed with 
PTSD and submitted some corroboration of two of his alleged 
stressful events in service, the incident on the search and 
destroy mission and the incident that involved guarding the 
body of a young girl.  He was not afforded a VA examination 
in connection with his claim.  

For these reasons, this case must be remanded for further 
development, to include affording the veteran a VA 
examination to determine the etiology of any psychiatric 
disability found to be present including whether the 
veteran's condition is related to or had its onset during 
service.  

In view of the above, this matter is REMANDED to the RO/AMC 
for the following actions:

1.  The RO/AMC should send the veteran, 
and his representative, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b) (2007), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed Cir. 2007).

2.  The RO/AMC should request that the 
veteran identify any additional VA and 
non-VA health care providers, other than 
those already associated with his claims 
file that treated him for PTSD or another 
psychiatric condition, for the period 
from 2004 to the present.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
representative should be informed so in 
writing. 

3.  The RO should contact the veteran and 
request that he provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

4.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  If new 
information regarding stressful events is 
submitted, a summary of new information 
regarding the veteran's claimed 
stressors, and all associated documents, 
should be sent to the JSRRC, 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802.   The 
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  In any 
event, and whether or not new information 
from the veteran is received, the RO 
should also request that the JSRRC or 
NPRC, as appropriate, provide any unit 
action, operational reports, and unit 
status reports for the veteran's unit for 
the periods from December 1967 to January 
1968, from November to December 1968, and 
from any other period(s) specified by the 
veteran regarding to his alleged 
stressors.  If the RO/AMC is unable to 
further corroborate a stressor, the 
RO/AMC must inform the veteran and his 
representative of the results of the 
requests for information about the 
stressors.

5.  Then, the veteran should be scheduled 
for an examination by a VA psychiatrist 
experienced in evaluating post- traumatic 
stress disorders to determine the 
diagnoses of any psychiatric disorder(s) 
that are present.  All indicated tests 
and studies must be performed and all 
clinical findings should be reported in 
detail.
        
a) The examiner should be advised 
that the veteran maintains that his 
stressful service-related events 
include seeing five dead and wounded 
enemy soldiers during a search and 
destroy mission and guarding the 
body of a young girl.
        
b) The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending further 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in- service stressors for 
the purpose of determining whether 
such stressors were severe enough to 
have caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in- 
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c) If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific service or 
non- service-related stressor(s) 
supporting the diagnosis.

d) If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not (i.e., 
at least a 50- 50 probability) that 
any such diagnosed psychiatric 
disorder was caused by military 
service, or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability). 

d) A complete rationale should be 
given for all opinions and 
conclusions expressed.  The claims 
file must be made available to the 
examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect that the 
examiner reviewed the veteran's 
medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

6.	Thereafter, the RO should readjudicate 
the appellant's claim for service 
connection for PTSD.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain 
notice of all relevant actions taken 
on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the June 2005 statement of the case.  
An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



